DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 8-10, 14-17, 21-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor (20160025993) in view of Pacala (20190011567).
Regarding clam 1, Mor teaches an active depth system (see paragraph 2 and 19), comprising:
a receiver to receive reflections of transmitted light (see paragraph 19 note the imaging and processor not shown in figures);
a transmitter including an array of light sources to transmit light in a spatial distribution (see figure 1 Ref 30 and 120 also see paragraph 20), the spatial distribution of transmitted light including a first region of a first plurality of light points (see figure 5 Ref 164 note the central part of the projection see figure shown below) and a second region of a second plurality of light points (see figure 5 Ref 164 note the extreme top/bottom, extreme right/left, or corners see figure shown below), wherein:
a first density of the first plurality of light points is greater than a second density of the second plurality of light points (see figure 5 Ref 164 also see figure reproduced below); and
a first distance between a center of the spatial distribution and a center of the first region is less than a second distance between the center of the spatial distribution and the center of the second region (see the figure reproduced below).

    PNG
    media_image1.png
    555
    790
    media_image1.png
    Greyscale

While Mor shows an array of light sources and projecting the claimed difference in density Mor fails to specifically show that the distribution of light sources produces a similarly distributed light produced by the array of light sources, instead Mor shows the use of a diffraction grating to produce the density distributions claimed. 
Pacala shows a similar device that specifically teaches an array of sources that produces a first and second distribution of light produced by the array of sources (figure 2), Pacala also shows the first plurality of light points including at least a first set of pre-defined points of a plurality of pre-defined points for determining first depth information based on reflected light points, and the second plurality of light points including at least a second set of pre-defined points of the plurality of pre-defined points for determining second depth information based on the reflected light points (see the array of sources shown in figure 2a Ref 212 also see the first and second groups of sources shown in figure 2b and 2c Ref 214(1) and 214(2) respectively also see paragraph 107-108 and 112).  It would have been obvious to include the distribution of light that is similar to the distribution of light elements in the array as shown by Pacala because this is a well known alternative to using an optical component to generate the specific light pattern as taught Pacala by the embodiment shown in figure 2a-2c as well as the MEMS mirror shown in figure 9a-9b.


	Referring to claim 5, Mor shows transmitter includes a diffractive optical element configured to produce at least a portion of the spatial distribution (see figure 1 Ref 144)
	Referring to claim 6, Mor shows a density of light points in a region of the spatial distribution decreases as a distance between the center of the spatial distribution and a center of the region increases (see figure 5 note the density of points decreases moving away from the center 164).
	Referring to claim 8, Mor teaches an embodiment including the density of light points is consistent along a rectangular or square boundary centered at the center of the spatial distribution (see figure 5 note the rectangular boundary indicated by the x).
	Referring to claim 9, Mor shows a rate of decrease in the
density of light points in the region is one from the group consisting of:
stepwise from the center of the spatial distribution;
linear from the center of the spatial distribution; and
based on an effective aperture through which the reflections of transmitted light are
received by the receiver (see 5 Ref 164).
	Claims 5-16 are method claims corresponding to system claims 1-4, 6, 8, and 9 and are rejected for the same reasons as above. 
	Claims 21-23 are computer storage with program claims corresponding to system claims 1-4, 6, 8, and 9 and are rejected for the same reasons as above. 
	Claims 28-30 are system claims that correspond to claims 1-4, 6, 8, 9 and are rejected for the same reasons as above. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor (20160025993) in view of Pacala (20190011567) and Thuries (20160109224).
Referring to claim 7, Mor fails to disclose but Thuries shows the density of light points is consistent along an elliptical or circular boundary centered at the center of the spatial distribution (see figure 1 Ref 3, also paragraph 26 note the size, shape, position, and intensity-distribution in a transvers plane can be a non-polygonal shape such as circular or oval).
It would have been obvious to include the circular shape as shown by Thuries because it allows for all points on target object can be aligned with an optical 
distribution.  
Allowable Subject Matter
Claims 2-4, 11-13, 18-20, and 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645